internal_revenue_service number release date index numbers --------------------------------------- ---------------------------------------------- -------------------- ------------------------------------ department of the treasury washington dc person to contact ------------------ id no ----------------- telephone number --------------------- refer reply to cc fip b03 - plr-130718-10 date march legend legend taxpayer ---------------------------------------------------------------------- ---------------------------------------------------- partnership ---------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ----- ---------------------------------------------------------------------- subsidiary ---------------------------------------------------------- date -------------------------- date -------------------------- a b ------- ----- dear --------------- this responds to a letter dated date on behalf of taxpayer and subsidiary requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to make an election under sec_856 of the internal_revenue_code to treat subsidiary as a taxable_reit_subsidiary of taxpayer effective as of date plr-130718-10 facts taxpayer is a corporation that has elected to be treated as a real_estate_investment_trust reit under sec_856 taxpayer buys owns redevelops and leases real_property taxpayer owns a of partnership which in turn owns b of subsidiary subsidiary was formed on date taxpayer intended to elect to treat subsidiary as a taxable_reit_subsidiary trs of taxpayer at the direction of taxpayer’s general counsel an employee of taxpayer prepared form_8875 taxable_reit_subsidiary election to make an election to treat subsidiary as a trs of taxpayer as of date taxpayer’s general counsel reviewed the form_8875 that was prepared by the employee and presented the form_8875 to taxpayer’s president for signing on date taxpayer’s president is an authorized signatory for both taxpayer and subsidiary taxpayer’s president signed the form_8875 on date in the presence of taxpayer’s general counsel and taxpayer’s general counsel gave the signed form_8875 on the same date to his assistant for mailing to the service pursuant to taxpayer’s normal business practice on the same date the assistant put the form in an envelope addressed the envelope and placed it into the building’s mail drop for mailing via first class u s mail taxpayer has not received correspondence from the service indicating that the election to treat subsidiary as a trs has been received and accepted and is therefore pursuing this private_letter_ruling taxpayer and subsidiary also make the following additional representations the request for relief was filed by taxpayer and subsidiary before the failure to make the regulatory election was discovered by the service granting the relief requested will not result in taxpayer and subsidiary having a lower tax_liability in the aggregate for all years to which the regulatory election applies than they would have had if the election had been timely made taking into account the time_value_of_money taxpayer and subsidiary did not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time they requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences taxpayer and subsidiary did not choose to not file the election law and analysis the ticket to work and work incentives improvement act of p l included a change for tax years beginning after date to the reit provisions of sec_856 this change allows a reit to form a taxable_reit_subsidiary that can perform activities that otherwise would result in impermissible tenant service plr-130718-10 income the election under sec_856 is made on form_8875 taxable_reit_subsidiary election officers of both the reit and the taxable_reit_subsidiary must jointly sign the form which is filed with the irs service_center in ogden ut sec_856 of the code provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a taxable_reit_subsidiary to be eligible for treatment as a taxable_reit_subsidiary sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition sec_856 specifically provides that the election and any revocation thereof may be made without the consent of the secretary in announcement i r b the service announced the availability of new form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for tax years beginning after for eligible entities to elect treatment as a taxable_reit_subsidiary the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the tax_year however the effective date of the election depends upon when the form_8875 is filed the instructions further provide that the effective date on the form cannot be more than months and days prior to the date of filing the election or months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service sec_301_9100-1 of the regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i sets forth rules that the internal_revenue_service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies plr-130718-10 than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the information submitted and representations made we conclude that taxpayer and subsidiary have satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to treat subsidiary as a taxable_reit_subsidiary of taxpayer effective as of date taxpayer and subsidiary have days from the date of this letter to make the intended election this ruling is limited to the timeliness of the filing of the form_8875 this ruling’s application is limited to the facts representations code sections and regulations cited herein except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether taxpayer qualifies as a reit or whether subsidiary otherwise qualifies as a taxable_reit_subsidiary under subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of taxpayer and subsidiary is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-130718-10 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely alice m bennett chief branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes
